          Case 1:17-cr-00026-SPW Document 50 Filed 01/13/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION




 UNITED STATES OF AMERICA,
                                                 CR17-26-BLG-SPW
                      Plaintiff,

  vs.                                             ORDER


 RONALD MELYIN FALLSDOWN,
 JR.,

                      Defendant.


        For the reasons stated on the record, RONALD MELYIN FALLSDOWN,

JR. is hereby released from the custody of the U.S. Marshals Service.

        DATED this 13th day of January, 2021.



                                            SUSAN P. WATTERS
                                            U.S. DISTRICT JUDGE
